Case 1:16-cv-05778-CM-BCM Document 393-2 Filed 02/05/20 Page i of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JULIA RAMSAY-NOBLES, individually and as

Administratrix of the Estate of Karl Taylor,
Deceased, Case No. 16-cv-05778 (CM)(BM)

Plaintiff,
-against-

WILLIAM KEYSER et al.,
Defendants.

 

 

[PREFOSED]: ORDER ADMITTING PLAINTIFF’S ADDITIONAL TRIAL EXHIBITS

WHEREAS, the Court convened a final pretrial conference to discuss the parties’
proposed exhibits and objections and issued an Order dated January 28, 2020;

WHEREAS, Plaintiff has revised her exhibit list in accordance with the Court’s
Order;

WHEREAS, Plaintiff has asked the Court to admit additional exhibits in advance
of trial;

IT IS HEREBY ORDERED that the following exhibits are admitted:

PTX-6

PTX-239A

PTX-239B

PTX-269

PTX-277

PTX-279

PTX-287 (as redacted)

PTX-293A

PTX-293B

 
Case 1:16-cv-05778-CM-BCM

PTX-293C
PTX-293D
PTX-293E
PTX-410
PTX-414

Dated: New York, New York
February / oy » 2020

11617513

Document 393-2 Filed 02/05/20 Page 2 of 2

   

  

RDERED:/, iy

:

" (. “

on, Colleen McMahon
Chief United States District Judge
Southern District of New York

 
  

  

fi
ee ?
v

 
